DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “the sensor” lacks antecedent basis and should be changed to “the ring resonator” in order to avoid a potential 112 rejection.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “the drop port” and “the through-port” lack antecedent basis and should be changed to “a drop port” and “a through-port” in order to avoid a potential 112 rejection.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the word “the” should be inserted before “background light source” to correspond with “a background light source” previously recited in the parent claim 1.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “the ring resonator” and “the spectral feature spacing” lack antecedent basis and should be changed to “a ring resonator” and “a spectral feature spacing” in order to avoid a potential 112 rejection.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “the sensor” in the preamble should be changed to “the gas sensor” in order to have a consistent claim language throughout the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites the background light source is the sun, a star, the sky, an LED or an incandescent source. However, the specification merely discloses the background light source being either a tunable laser or a SLED in FIG. 4d and fails to provide any details on how to make use of the background light source being the sun, a star, the sky, or an incandescent source. Therefore, claim 4 is considered not enabled by the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites the background light source includes one of the sun, a star, and the sky which are laws of nature or natural phenomena. This judicial exception is not integrated into a practical application because the sun, a star, or the sky is only provided as an alternate for the background light source without any details on how it’s being structurally integrated in the apparatus. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim nor the specification provides any details on how to make use of the background light source being the sun, a star, or the sky.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102a1 as being anticipated by Orcutt (US PG Pub 2018/0340883 A1).
Regarding claim 19, Orcutt discloses a method (“A method for detecting a gas or liquid in an environment includes measuring a reference signal at each of a set of wavelengths by passing a signal at each wavelength through a reference cell having a gas or liquid to be detected,” [0004]), comprising; providing the ring resonator (104, FIG. 1, [0016]) with a free spectral range (202, FIG. 2, [0025]) that matches the spectral feature spacing (208, FIG. 2, [0025]) of a remote gas (methane, [0025]) target over a defined bandpass (“A set of wavelengths that correspond to an absorption curve of the gas or liquid to be detected is determined,” see abstract).
Allowable Subject Matter
Claims 1-3, and 5-18 and 20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828